McLennan, J. (dissenting):
It seem's to me that the words contained in the undertaking in suit, which were evidently taken from subdivision 1 of section 575 of the Code of Civil Procedure, added in no degree to the statutory *431obligation of the defendant, and so may be disregarded as surplus-age. The obligation of the defendant is clearly expressed in the last clause of the bond, to wit, that Shipman “ will at all times render himself amenable to any mandate which may be issued to enforce a final judgment against him in the action.” It added nothing to that obligation to say that Shipman “ will obey the direction of the court or of an appellate court, contained in an order or a judgment, requiring him to perform the act specified in the said order of arrest.” The final judgment might be the judgment of the Appellate Division or of the Court of Appeals, but the only obligation of the defendant is that Shipman will render himself amenable to any mandate which may be issued to enforce such final judgment. It adds nothing to say such judgment as may be rendered in the appellate court. It is then only and can only be the final judgment in an action at law. The decision in the case of Haberstro v. Bedford (118 N. Y. 187) is decisive of the question. In that case one Warren was arrested for the appropriation to his own use of moneys received by him in a fiduciary capacity, and the order of arrest directed the sheriff to arrest him and hold him to bail in the sum of $1,200. The undertaking was as follows: “ We * * * do undertake and agree, jointly and severally, that the said defendant William F. Warren shall at all times render himself amenable to the process of the court during the pendency of the above-entitled action, and to such as may be issued to enforce the judgment therein.”
It was held that the undertaking was good. The court said (p. 194): “ The condition embraced in the undertaking in excess of the statutory requirement is, therefore, that the defendant shall render himself amenable to the process of the court during the pendency of the action.”
And at page 196 the court said : “We think it (the clause Warren ‘ shall at all times render himself amenable to the process of the court during the pendency of the above-entitled action ’) cannot be held to add any additional burden or duty in an action for the recovery of money only, for that no mesne process can issue requiring the defendant to do any act during the pendency of the action. Therefore, it may be treated as surplusage and the legal quality of the instrument is not vitiated.” • '
*432. In the ease at bar the additional condition in the undertaking in no way increased the burden of the sureties, for the reason that there could be no direction “ of the court or of an appellate court contained in an order or a judgment, requiring him to perform the act specified in the said order of arrest,” until the final judgment was entered, .and except such as was contained in such final judgment. In giving the undertaking in question the sureties assumed the statutory obligation imposed by such act, and which wras correctly expressed in the last clause of the instrument. The preceding clause added nothing to such obligation because, as was held in the Haberstro Case (supra), no order or direction by any court could be made which would legally affect the obligation of the sureties until final judgment was rendered, and then only such as could be properly rendered in a judgment at law for money only, The . action against Shipman was purely an action at law. Ho form of equitable relief could be decreed. Ho liability could be established against Shipman except by the final judgment, and the only obligation which the defendant assumed was that he would render himself amenable to any mandate which might be issued to enforce such judgment.
When the Haberstro Case (supra) was before the General Term (43 Hun, 201) the court said: “ It is not apparent, nor am I able to see, that the use of these unauthorized words of the undertaking can have any possible import in an action at law, other than such as would be furnished by their exclusion from the instrument. Ho requirement within the provisions of the undertaking, other than that arising out of the liability established by the judgment seems to have been possible in the action in which it was taken.”
In the case of Saunders v. Hughes (2 Bailey [S. C.], 504) the bond, in addition to the statutory requirement, contained a provision requiring the defendant “ to abide the event of the court and jury.” It was held that the addition of such words did not render the bond invalid.
In the case of Goodwin v. Bunzl (102 N. Y. 224) an undertaking given on appeal from a judgment in replevin to the General Term, instead of being in the form of an undertaking to stay proceedings on appeal in spell an action (Code Civ. Proc: § 1329), was. in the form prescribed to stay execution on a money judgment (§ 1321). *433It was properly served, acknowledged, approved, filed, and a copy served on plaintiffs’ attorneys. . In an action upon the undertaking it was held that it could be enforced.
I think the cases cited are controlling upon the questions involved upon this appeal, and support the proposition that the defendants are liable upon the undertaking executed by them. Upon the merits, unless there is some controlling authority which prevents, the defendant should be held liable. The purpose of his act in signing the bond in question was to release Shipman from the order of arrest and give him his liberty. The execution of the bond in suit accomplished that purpose, and it was prepared and executed for that purpose. Shipman then left the jurisdiction of the court, and the defendant ought not to be permitted to say, all I did in the premises was a farce, and I incurred, and intended to incur, no liability thereby. (Carr & Hobson v. Sterling, 114 N. Y. 558.)
The judgment should be affirmed, with costs.
Judgment and order reversed and new trial ordered, with costs to the appellant to abide event, upon questions of law only, the facts having been examined, and no error found therein.